                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA


In re:                                                   Case No. 19-31330-WRS
         ARIEL SHUNKESHIA WILLIAMS

                    Debtors


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Sabrina L. McKinney, chapter 13 trustee, submits the following Final Report and Account of
the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/15/2019.

         2) The plan was confirmed on 08/15/2019.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan on
05/15/2020.

         5) The case was dismissed on 01/12/2021.

         6) Number of months from filing to last payment: 17.00.

         7) Number of months case was pending: 20.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,188.41.

         10) Amount of unsecured claims discharged without payment: $0.00.




                                                             UST Form 101-13-FR-S (4/1/2009)
Receipts:

        Total paid by or on behalf of the debtor              $5,960.00
        Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                    $5,960.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $2,725.96
    Court Costs                                                            $310.00
    Trustee Expenses & Compensation                                        $316.73
    Other                                                                    $4.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                $3,357.19

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                               Class    Scheduled      Asserted         Allowed        Paid         Paid
AD ASTRA RECOVERY SERVICES      Unsecured         235.00           NA              NA            0.00        0.00
ALABAMA POWER CO                Unsecured         353.00        556.85          556.85           0.00        0.00
ALAGASCO                        Unsecured          50.00           NA              NA            0.00        0.00
ALFRED REYNOLDS                 Unsecured         100.00           NA              NA            0.00        0.00
AMSHER COLLECTION SERVICES INC Unsecured          332.00           NA              NA            0.00        0.00
AT&T MOBILITY II LLC            Unsecured            NA       3,436.10        3,436.10           0.00        0.00
BANK OF AMERICA                 Unsecured         150.00           NA              NA            0.00        0.00
BAPTIST HEALTH                  Unsecured      3,077.53            NA              NA            0.00        0.00
BBVA COMPASS                    Unsecured         250.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE          Secured     24,507.23     25,022.30        25,022.30        809.71    1,793.10
CITIBANK                        Unsecured         250.00           NA              NA            0.00        0.00
CITYR GROUP PARK PLACE          Unsecured      3,245.00            NA              NA            0.00        0.00
COLORTYME                       Unsecured      2,068.17       3,231.41        3,231.41           0.00        0.00
DEPT OF ED/NAVIENT              Unsecured     60,039.38            NA              NA            0.00        0.00
DIRECTV LLC                     Unsecured         127.00        113.72          113.72           0.00        0.00
DIVERSIFIED CONSULTANTS         Unsecured         127.00           NA              NA            0.00        0.00
DUVERA                          Unsecured      1,103.00         442.99          442.99           0.00        0.00
EASY MONEY                      Unsecured         300.00           NA              NA            0.00        0.00
GERALDINE HILL                  Unsecured            NA            NA              NA            0.00        0.00
I C SYSTEM INC.                 Unsecured         395.00           NA              NA            0.00        0.00
JACKSON HOSPITAL                Unsecured      6,337.93            NA              NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured         100.00        160.98            0.00           0.00        0.00
LAUREL CROSSING                 Unsecured         500.00           NA              NA            0.00        0.00
MAGNOLIA TERRACE                Unsecured         782.53      1,937.54        1,937.54           0.00        0.00
MAX CREDIT UNION                Unsecured         200.00           NA              NA            0.00        0.00
MONTGOMERY WATER WORKS          Unsecured          60.00         76.68           76.68           0.00        0.00
PARK PLACE APARTMENTS           Unsecured            NA            NA              NA            0.00        0.00
PNC BANK                        Unsecured         100.00           NA              NA            0.00        0.00
                                Unsecured
PORTFOLIO RECOVERY ASSOCIATES LLC                 676.00        676.85          676.85           0.00        0.00
PORTFOLIO RECOVERY ASSOCIATES LLC
                                Unsecured         580.00        580.44          580.44           0.00        0.00
QVC                             Unsecured         100.00           NA              NA            0.00        0.00



                                                                 UST Form 101-13-FR-S (4/1/2009)
Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal       Int.
Name                            Class     Scheduled      Asserted      Allowed         Paid          Paid
REGIONS BANK                  Unsecured         300.00           NA           NA             0.00        0.00
RUDY FURNITURE                Unsecured         400.00           NA           NA             0.00        0.00
SUNTRUST BANK                 Unsecured         200.00           NA           NA             0.00        0.00
T MOBILE                      Unsecured            NA         265.85       265.85            0.00        0.00
THE HEALTH CARE AUTHORITY     Unsecured            NA         803.60       803.60            0.00        0.00
UNIFUND CCR PARTNERS          Unsecured         571.00        571.17       571.17            0.00        0.00
WELLS FARG CARD SERVICES      Unsecured         200.00           NA           NA             0.00        0.00
ZELDA COURT DENTAL CARE LLC   Unsecured         700.00           NA           NA             0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00               $0.00                 $0.00
      Mortgage Arrearage                                  $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                             $0.00               $0.00                 $0.00
      All Other Secured                              $25,022.30             $809.71             $1,793.10
TOTAL SECURED:                                       $25,022.30             $809.71             $1,793.10

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                 $0.00               $0.00
       Domestic Support Ongoing                            $0.00                 $0.00               $0.00
       All Other Priority                                  $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                            $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $12,693.20                  $0.00               $0.00

Disbursements:

       Expenses of Administration                           $3,357.19
       Disbursements to Creditors                           $2,602.81

TOTAL DISBURSEMENTS :                                                                        $5,960.00




                                                               UST Form 101-13-FR-S (4/1/2009)
        11) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed. The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may be just
and proper.

Dated: 01/27/2021                             By: /s/ Sabrina L. McKinney
Office of the Chapter 13 Trustee                  Chapter 13 Standing Trustee
P. O. Box 173
Montgomery, AL 36101-0173
Phone: (334)262-8371
Fax: (334)262-8599
email: 13Trustee@ch13mdal.com

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




                                                                   UST Form 101-13-FR-S (4/1/2009)
